 In theMatter of TENNESSEE ELECTRICPOWER COMPANYandINTER-NATIONALBROTHERHOODOF ELECTRICALWORKERSCase No. C-1147.-Decided January '8, 1940Electric,Motorbus,Street Railway,Telephone,and Water Utility Industry-Settlement:stipulation providing for compliancewiththe Act, including backpay-Order:entered on stipulation.Mr. Alexander E. Wilson,for the Board.Mr. John R. Aust,of Nashville, Tenn., andMr. SilasWilliams,ofChattanooga, Tenn., for the respondent.Mr. Frederick R. Levinstone,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed byInternationalBrotherhood of ElectricalWorkers, herein called the Union, theNational LaborRelationsBoard, herein called the Board, by CharlesN. Feidelson, Regional Director for the Tenth Region (Atlanta,Georgia), issued a complaint dated October 25, 1938,. against Tennessee'Electric Power Company, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(3) and Section2 (6) and(7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.With respect to the unfair labor practices the complaint allegedin substance, (1) that during the period from January 1 to October25, 1938, the respondent, through its officers and agents in its Nash-ville district, urged, persuaded, and warned its employees in the saidNashville district to refrain from becoming and remainingmembersof the Union; threatened said employees with discharge and otherreprisals if they became or remained members thereof; and kept undersurveillance the meetings and meeting places ofunion members em-ployed at said Nashville district; (2) that during the, period fromMarch 14 through June 18, 1938, the respondent' discharged 13 of its19 N. L.R. B., No. 21.154 TENNESSEE ELECTRIC POWER CO.155employees 1 because they joined and assisted the Union, thereby dis-criminating in regard to their hire and tenure of employment anddiscouraging membership in the Union; and (3) that by these andother acts the respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act.On October 31, 1938, the respondent filed its answer admitting certainallegations of the complaint but denying the allegations of unfairlabor practices.Pursuant to notice a hearing was held at Nashville, Tennessee,from November 7 through 10, 1938, before J. J. Fitzpatrick, the TrialExaminer duly designated by the Board.The Board and the re-spondent were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing, the Trial Examinergranted the motion of counsel for the Board to strike from the com-plaint all reference that H. C. Kirk was discharged because he joinedand assisted the Union.The Trial Examiner made several rulingson other motions and on objections to the admission of evidence.On January 23, 1939, the Trial Examiner filed an IntermediateReport in which he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct and recommending that the respondent cease and desist therefromand take certain specified affirmative action.Thereafter the respond-ent filed exceptions to the Intermediate Report and a brief in supportthereof.On December 5, 1939, the respondent and an attorney representingthe Board entered into a stipulation for the purpose of settling thecase subject to approval by the Board.This stipulation reads asfollows :Charges having been filed with the Regional Director for theTenth Region of the National Labor Relations Board (herein-after referred to as the Board) by the International Brother-hood of Electrical Workers alleging that the Tennessee ElectricPower Company has been guilty of unfair labor practices withinthe meaning of Section 8 (1) and (3) of the National LaborRelations Act, the complaint having been issued and a hearingheld before a duly designated Trial Examiner for the Board,and the Trial Examiner having issued and served his Inter-mediate Report dated January 23, 1939, and it being the desire1 The names of these employees are : I.D. Kirklin,L. C. Gammon,L. D. McCoy, HowardD. Gregory,O. E. Hassler,James F. Welck, H. 0.Kirk, E. J. Thomas, J.D. Moss, R. H.Reed, J. S. Jamison,S. J. Mattson,and L. D. Wills. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the parties to dispose of the matters involved by mutualagreement,IT IS HEREBY STIPULATED AND AGREED by and between the partieshereto:(1)Respondent admits that during the period covered by thematters involved in this proceeding, it was engaged in InterstateCommerce within the meaning of Sections 2 (6) and (7) of theNational Labor Relations Act and that the Board may from thecomplaint, answer, Intermediate Report, and the entire recordin the case make findings of fact concerning respondent'sbusiness.(2)That the International Brotherhood of Electrical Work-ers, affiliated with the A. F. of L., is a labor organization ad-mitting to its membership all electrical workers of respondent,including ground men, truck drivers of line crews and helpers.(3)That the Board upon the basis of this stipulation mayenter the following Order :ORDERUpon the basis of the above stipulation, the National LaborRelations Board hereby orders that the respondent, TennesseeElectric Power Company, and its officers, agents, successors andassigns, shall:1.Cease and desist from :(a)Discouraging membership in the International Brother-hood of Electrical Workers, or any other labor organization ofits employees, by discharging or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard totheir hire and tenure of employment, or any terms or conditionsof their employment.(b) In any other manner interfering with, restraining andcoercing its employees in the exercise of the right to self-organi-zation, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in'Section 7of the National Labor Relations Act.2.Take the following affirmative action :(a)Make whole James F. Welck and L. V. McCoy for anylosses of pay they may have suffered by reason of respondent'sdiscriminatory action, by paying over to the Regional Director ofthe Board for the Tenth Region the sum of Twelve HundredDollars ($1200), to be distributed by him to the said employeesaccording to their proportionate losses in pay. TENNESSEE ELECTRICPOWER CO.157(b)Notify the Regional Director for the Tenth Region inwriting within ten (10)days from the date of this Order whatsteps the respondent has taken to comply herewith.It is further ordered that the complaint be and it hereby isdismissed insofar as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (3) of theAct with respect to I. D. Kirklin, L. C. Gammon, Howard D.Gregory,O. E. Hassler,E. J. Thomas,J.D. Moss, R. H. Reed,J. S. Jamison,S. J. Mattson, and L.D. Wills.(4) That the Board shall file in the United States Circuit Courtof Appeals for the Sixth Circuit a petition for the enforcement ofthe said Order of the Board, and do all other acts necessary toenable the said Court to assume jurisdiction over the respondentand over the subject matter of the said controversy.(5)Upon the vesting of jurisdiction in the United StatesCircuit Court of Appeals for the Sixth Circuit, that the partieshereto shall cause to be filed with the Court the form of consentdecree this day entered into between the parties hereto.(6)That the execution of this stipulation and said consentdecree by the parties hereto shall conclude all matters arising inthis proceeding, but shall not preclude the taking of any stepsnecessary to procure the entry of the said consent decree in theUnited States Circuit Court of Appeals for the Sixth Circuit.(7) It is understood and agreed that the entire agreement iscontained within the terms of this stipulation and said consent,decree and that there is no verbal agreement of any kind whichvaries,alters or adds to this stipulation.(8) It is further understood and agreed that this stipulation issubject to the approval of the Board and shall become effectiveimmediately upon the granting of such approval.On December 13, 1939, the Board issued an order approving theabove stipulation and making it part of the record in this proceeding.Upon-the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTennessee Electric Power Company,aMaryland corporation, isengaged in the business of owning and operating a public-utilitysystem covering a substantial portion of the State of Tennessee anda small contiguous area in the State of Georgia.Power is developedat a number of plants or stations in Tennessee and one large hydro-electric station in Georgia.All the stations are connected by a net-work of 1600 miles of high-tension wires.The lines pass through 158DECISIONS OF NATIONAL LABOR RELATIONS BOARD92 substations and have direct connecting tie-ins with power stationsoperated by other utility companies operating in Alabama, Kentucky,North Carolina, and Georgia.These connections permit the purchaseand sale of electricity under reciprocal contracts, an exchange ofenergy when necessary to attain a mutually economical flow, assist-ance in the event of stoppages, and other benefits. In 1937 the re-spondent purchased 7 per cent of its load, or 70 million kilowatt hours,from power companies in Alabama, Georgia, and Kentucky ; anddelivered about 8 per cent of its current outside Tennessee.Among the customers of the respondent, purchasing electricitywithin the territory covered by the system, consisting of a substantialpart of the State of Tennessee and a small contiguous part of Georgia,are the Western Union Telegraph Company, the Postal TelegraphCompany, United States Post Offices, Southern Bell Telephone Com-pany, two radio stations in Chattanooga and one in Nashville, variousairports and the radio beacons maintained for the use of interstateairlines.The respondent owns and operates, as incident to its powerbusiness, street-railway and motor-bus systems in Chattanooga andNashville, Tennessee, a motorbus line from Chattanooga to Ft. Ogel-thorpe, Georgia; water plants and distribution systems in 10 Ten-nessee towns and at Blue Ridge, Georgia; ice-manufacturing plantsin 7 towns in Tennessee; 2 hotels, a small telephone system in BlueRidge, Georgia, and a number of retail stores in Tennessee andGeorgia.The respondent admits that it is engaged in interstate com-merce within the meaning of Section 2 (6) and (7) of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.H. THEORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, affiliated with theAmerican Federation of Labor, is a labor organization admitting toitsmembership all electrical workers of the respondent includingground men, truck drivers, of line crews and helpers.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that Tennessee Electric Power Company, its officers, agents,successors and assigns shall:1.Cease and desist from :(a)Discouraging membership in the International Brotherhood ofElectricalWorkers, or any other labor organization, of its employees, TENNESSEEELECTRIC POWER CO.159by discharging or refusing to reinstate any of its employees, or in anyother manner discriminating in regard to their hire or tenure of em-ployment, or any terms or conditions of their employment;(b) In any other manner interfering with, restraining, and coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the National Labor relations Act.2.Take the following affirmative action which will effectuate thepolicies of the Act :(a)Make whole James F. Welck and L. V. McCoy for any lossesof pay they may have suffered by reason of the respondent's discrim-inatory action, by paying over to the Regional Director of the Boardfor the Tenth Region the sum of Twelve Hundred Dollars ($1200)to be distributed by him to the said employees according to their pro-portionate losses in pay;(b)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT Is FURTHER ORDEREDthat the complaint be, and it hereby is, dis-missed in so far as it alleges that the respondent has engaged in unfairlabor practices within the meaning of Section 8 (3) of the Act withrespect to I. D. Kirklin, L. C. Gammon, Howard D. Gregory, O. E.Hassler, E. J. Thomas, J. D. Moss, R. H. Reed, J. S. Jamison, S. J.Mattson, and L. D. Wills.